DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 5-15 and 18-19 in the reply filed on -1/24/2022 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope et al. (US 2015/0096803 A1 hereinafter Pope).
Regarding claim 1, Pope discloses a cable joint (Fig.2), comprising: a cable joint body (14) including a first insulating sleeve (50) and a re-jacketing sleeve (54) at least partly encompassing the first insulating sleeve (54 covers 50), the re-jacketing sleeve (54) forms a channel along a longitudinal axis of the first insulating sleeve (a channel is formed between 54-50), the channel is collapsed after heat shrinking the first insulating sleeve and the re-jacketing sleeve ( 54 and 50 are heat shrinked together and the channel is closed); a conductive connector (46) disposed within the cable joint body and electrically connecting a first cable to a 
Regarding claim 2, Pope discloses wherein the first conductive element extends from a first end of the channel to a second end of the channel (52 extends between the channel of 54 and 50 from left end to right end).  
 Regarding claim 18, Pope discloses wherein the first conductive element is a braid of an electrically conductive sheet (52 is a braided electrically conductive sheet; Fig.6).  
Regarding claim 19, Pope discloses wherein the channel contains a braid (52) formed by a plurality of electrically conductive wires of the second shielding layer (52 is formed of a braid that is the same as the second shield layer 26) of the second cable (12), the electrically conductive wires extending from the second cable to the first cable, the braid is connected to another braid formed by a plurality of electrically conductive wires of the first shielding layer of the first cable (52 connects to another first shield layer 26 which is made of braided electrically conductive wires of the first cable ;Fig.2)
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope, as applied to claim 1 above, and further in view of Hellige et al. (WO 2014/072258 A1 English translation published on May 5th 2014 hereinafter Hellige).
Regarding claim 5, Pope fails to specifically disclose a roll spring surrounding the first cable and holding a first end of the first conductive element.  
Hellige discloses a roll spring (108; Fig.5) surrounding the first cable (118) and holding a first end of the first conductive element (see end of 104 being held by 108; Fig.5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hellige with the cable of Pope in order to provide a more reliable mechanical connection between the first conductive elements with the cable and prevent detachment.
Regarding claim 6, Pope fails to specifically disclose a second conductive element   surrounding the first shielding layer.  
	Hellige discloses a second conductive element (102; Fig.5) surrounding the first shielding layer (120).  

Regarding claim 7, Pope fails to specifically disclose a roll spring surrounds a first semiconductive layer of the first cable.  
Hellige discloses a roll spring surrounds a first semi conductive layer of the first cable (108 surrounds the dielectric layer of the cable that’s below 120).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hellige with the cable of Pope in order to provide a more reliable mechanical connection between the first conductive elements with the cable and prevent detachment.
Regarding claim 8, Pope fails to specifically disclose the first end of the first conductive element is clamped between the roll spring and the first semiconductive layer of the first cable.  
Hellige discloses the first end of the first conductive element is clamped between the roll spring and the first semiconductive layer of the first cable (108 surrounds the dielectric layer of the cable that’s below 120).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hellige with the cable of Pope in order to provide a more reliable mechanical connection between the first conductive elements with the cable and prevent detachment.
 Claim (s) 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope, as applied to claim 1 above, and further in view Nakamura (US 2017/0222423 A1).
	Regarding claim 14, Pope fails to disclose an additional first re-jacketing sleeve surrounding a first end of the re-jacketing sleeve and an end of the first shielding layer of the first cable.  

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Nakamura to modify the cable of Poe in order to provide waterproofing the cable joint and prevent damage.
	Regarding claim 15, Pope fails to disclose an additional second re- jacketing sleeve (see 22 and 25 surrounding 2B) surrounding the re-jacketing sleeve (14) and an end of the second shielding layer of the second cable ( see 22 and 25 surrounding cable 2B and its shielding layer in Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Nakamura to modify the cable of Poe in order to provide waterproofing the cable joint and prevent damage.
 

Allowable Subject Matter
	Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 9-13 the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a third conductive element electrically connecting the first conductive element and the second conductive element " in combination with the remaining limitations of the claim 1. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 

 


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. De France (US 2014/0051271 A1) De Buyst et al. (US 6025560) and Cook et al. (US 5868584).
Defrance discloses a ground strap shield connector.
De Busyt discloses a cable connected to an additional shield break.
Cook discloses an electrical connector for a shielding cable.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848